               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         HELENA DIVISION

DARIN E. HEINBERG,

                    Plaintiff,                    CV 18-105-H-BMM-JTJ
vs.

                                               AMENDED ORDER ADOPTING
GILBERT L. HIBBS, DOROTHY S.                 MAGISTRATE JUDGE’S FINDINGS AND
HIBBS, SAFECO INSURANCE,                           RECOMMENDATIONS
PROGRESSIVE INSURANCE
COMPANY, and COURTNEY HIBBS,

                    Defendants.




      Plaintiff Darin Heinberg, a state prisoner proceeding without counsel, filed

an Amended Complaint alleging that he was injured when Courtney Hibbs struck

him with her pick-up truck while he was riding his bike. United States Magistrate

Judge John Johnston screened Heinberg’s Amended Complaint before it was

served on defendants pursuant to 28 U.S.C. § 1915(e)(2). Judge Johnston reviewed

the Amended Complaint to identify cognizable claims.

      Judge Johnston issued Findings and Recommendations on July 22, 2019.

(Doc. 11.) Judge Johnston determined that Heinberg alleges sufficient claims

against Courtney Hibbs to proceed past the screening stage. Judge Johnston

                                         1
determined that Hibbs must respond to the Amended Complaint. Judge Johnston

further determined that Heinberg failed to name Safeco Insurance and Progressive

Insurance Company in his original complaint. Judge Johnston determined that

Heinberg’s claims against Gilbert and Dorothy Hibbs failed to state a claim upon

which relief may be granted. Judge Johnston recommended that Heinberg’s claims

against the insurance companies, and Gilbert and Dorothy Hibbs be dismissed.

Heinberg timely objected to Judge Johnston’s Findings and Recommendations.

(Doc. 12.)

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Where

a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a reargument of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Heinberg objects to Judge Johnston’s recommendation that the claims

against the insurance companies and Gilbert and Dorothy Hibbs be dismissed.

                                          2
Heinberg advances the same arguments made in his Amended Complaint. Judge

Johnston considered these arguments in making his recommendation to the Court.

The Court finds no specific objections that do not attempt to relitigate the same

arguments and will review Judge Johnston’s Findings and Recommendations for

clear error. The Court finds no error.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 12) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendants Gilbert L. Hibbs, Dorothy

S. Hibbs, Safeco Insurance, and Progressive Insurance Company are DISMISSED.

      DATED this 13th day of August, 2019.




                                          3
